ILLINOIS OFFICIAL REPORTS
                                         Supreme Court




                                 People v. Lara, 2012 IL 112370




Caption in Supreme         THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. JASON
Court:                     LARA, Appellee.



Docket No.                 112370


Filed                      October 18, 2012
Modified upon denial
of rehearing               February 7, 2013


Held                       The State need not present independent evidence corroborating every
(Note: This syllabus       element of the charged offense before a defendant’s statement may be
constitutes no part of     used to prove the corpus delicti; and a predatory-criminal-sexual-assault
the opinion of the court   defendant’s confession to penetration was properly admitted even though
but has been prepared      the victim had stated only that he touched her private part.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Appellate Court for the First District; heard in that court
Review                     on appeal from the Circuit Court of Cook County, the Hon. Brian
                           Flaherty and the Hon. Kenneth J. Wadas, Judges, presiding.



Judgment                   Appellate court judgment reversed.
                           Cause remanded with directions.
Counsel on                Lisa Madigan, Attorney General, of Springfield, and Anita Alvarez,
Appeal                    State’s Attorney, of Chicago (Alan J. Spellberg, Annette Collins and
                          Jessica R. Ball, Assistant State’s Attorneys, of counsel), for the People.

                          Michael J. Pelletier, State Appellate Defender, Alan D. Goldberg, Deputy
                          Defender, and Megan E. Ledbetter and Deborah K. Pugh, Assistant
                          Appellate Defenders, of the Office of the State Appellate Defender, of
                          Chicago, for appellee.


Justices                  CHIEF JUSTICE KILBRIDE delivered the judgment of the court, with
                          opinion.
                          Justices Freeman, Garman, Karmeier, Burke, and Theis concurred in the
                          judgment and opinion.
                          Justice Thomas specially concurred, with opinion.


                                            OPINION

¶1        Defendant Jason Lara was tried on two counts of predatory criminal sexual assault of a
      child (720 ILCS 5/12-14.1(a)(1) (West 2004)). At trial, the circuit court of Cook County
      admitted defendant’s confession, including his statement that penetration, an element of the
      offenses, occurred. Defendant was convicted of both counts and sentenced to consecutive
      prison terms of 10 years and 8 years.
¶2        On appeal, defendant argued, inter alia, that his confession should not have been
      presented to the jury because it was not sufficiently corroborated by independent evidence,
      as required by the corpus delicti rule. The appellate court held that the rule required the State
      to produce independent evidence of the element of penetration and that insufficient
      independent evidence was presented to support convictions for predatory criminal sexual
      assault. Accordingly, the appellate court reversed defendant’s convictions, reducing them to
      the lesser-included offense of aggravated criminal sexual abuse and remanding the cause for
      resentencing. 408 Ill. App. 3d 732. One justice specially concurred, disagreeing with the
      majority’s interpretation of the corpus delicti rule but agreeing that the independent evidence
      was insufficient to establish the element of penetration required to convict defendant of
      predatory criminal sexual assault. 408 Ill. App. 3d at 743 (Murphy, J., specially concurring).
¶3        The State appealed from the appellate court’s judgment. We now reverse that judgment
      and remand the cause to the appellate court to address two issues it did not previously
      consider.

¶4                                    I. BACKGROUND
¶5         Defendant Jason Lara was tried before a jury on two counts of predatory criminal sexual


                                                -2-
     assault of an eight-year-old girl, J.O. (720 ILCS 5/12-14.1(a)(1) (West 2004)). In a written
     statement made shortly after the assaults, defendant, then 19, confessed to putting one hand
     in J.O.’s pants and touching her vagina on two separate occasions in January 2005. The
     incidents occurred while his mother was babysitting J.O. and her sister overnight at his
     mother’s apartment. Before trial, defendant, who took medication for attention deficit
     disorder and epilepsy, filed a motion to suppress his statements “due to the physical,
     physiological, mental, emotional and/or psychological state, and as a consequence of his
     severe epilepsy exacerbated by stress.” Defense counsel argued that defendant suffered a
     seizure while in custody, making him “unable to appreciate and understand the full meaning
     of his Miranda rights and any statement *** was not made voluntarily, knowingly and
     intelligently.” After a hearing, the trial court denied defendant’s suppression motion.
     Defendant did not appeal from that order.
¶6        At trial, defendant’s confession was read into the record. According to his confession,
     defendant inserted his finger into J.O.’s vagina either “as far as his fingernail” or “as far as
     his fingernail up to his cuticle.” In his trial testimony, however, defendant denied ever
     touching J.O. inappropriately and putting his hand in her pants. He testified that he lacked
     a clear memory about the specific circumstances surrounding his confession and that he had
     experienced trouble concentrating at that time. Defendant believed he had suffered an
     epileptic seizure while in custody, resulting in his confused state at the time of his
     confession. The jury heard extensive conflicting medical testimony addressing this
     contention as well.
¶7        In addition to defendant’s confession, the State introduced J.O.’s out-of-court interview
     statements. Eight-year-old J.O. was given a “Victim Sensitive Interview” by a specially
     trained interviewer shortly after the two incidents were reported to the police. Detective
     Linda Paraday testified that she had taken notes of the interview from behind a two-way
     mirror. According to her notes, J.O. gave details of when and where the two incidents
     occurred that were consistent with those in defendant’s confession. Specifically, J.O. stated
     that defendant was her babysitter’s son. J.O. indicated that both times she and her younger
     sister were sleeping on the floor beside defendant’s bed in the babysitter’s living room, as
     they usually did when they stayed overnight while their mother worked.
¶8        Describing the first incident, J.O. explained that she was asleep when she was awakened
     by defendant’s hand on her “private part,” with her pants and underwear pulled down to her
     knees. When asked about where she was touched, she responded it was on the front part, “the
     part you use to go pee.” According to the detective, J.O. stated that defendant’s “hand was
     on her private part.”
¶9        Describing the second incident, J.O. said that she had been to the bathroom and returned
     to the floor beside defendant’s bed to go back to sleep when defendant again touched her. As
     related by Detective Paraday, J.O. stated that defendant “put his hand under her panties on
     her vagina.” Asked by the interviewer to show where defendant touched her each time, J.O.
     put her hand on her vaginal area. Although initially unable to recall whether the interviewer
     had asked J.O. if defendant had touched the inside or outside of her private part, Detective
     Paraday refreshed her memory from her notes and testified that J.O. felt defendant touch her
     on the outside.

                                               -3-
¶ 10       J.O. also personally testified at defendant’s trial. At the time of the trial, J.O. was 12
       years old. She testified that she was eight years old when defendant touched her
       inappropriately. Consistent with her interview statements, J.O. described two incidents that
       occurred when she slept overnight at defendant’s apartment. During both instances, J.O. was
       asleep or starting to sleep when she felt defendant put his hand inside her underwear and
       touch her “private.” The details she gave of the two incidents were consistent with both her
       prior statements and defendant’s confession. At trial, however, J.O. was not asked whether
       she was touched outside or inside. Ultimately, the jury convicted defendant of both counts
       of predatory criminal sexual assault (PCSA), and the trial court sentenced him to consecutive
       prison terms of 10 years and 8 years.
¶ 11       On appeal, the appellate court reversed defendant’s convictions. Writing for the majority,
       Justice Neville held that the corpus delicti of PCSA was not established because the State
       failed to present evidence corroborating the portion of defendant’s confession establishing
       sexual penetration. 408 Ill. App. 3d at 741. See 720 ILCS 5/12-14.1(a)(1), 12-12(f) (West
       2004). Without corroboration of the only element distinguishing PCSA from aggravated
       criminal sexual abuse (ACSA) (720 ILCS 5/12-16(c)(1) (West 2004)), the majority did not
       believe defendant’s PCSA convictions could be upheld. 408 Ill. App. 3d at 741. The court,
       however, found sufficient corroboration of defendant’s statement that he touched J.O.’s
       vagina to support convictions for two acts of the lesser-included offense of ACSA.
       Accordingly, the appellate court reduced defendant’s two PCSA convictions to ACSA and
       remanded the cause for resentencing. 408 Ill. App. 3d at 742-43. Given its resolution of the
       corpus delicti issue, the court did not consider whether the denial of defendant’s trial request
       for a lesser-included offense instruction on ACSA was error and, if not, whether defendant’s
       combined 18-year sentence for his two PCSA convictions was excessive. 408 Ill. App. 3d
       at 743.
¶ 12       In a special concurrence, Justice Murphy disagreed with the majority’s analysis of the
       corpus delicti rule, stating it improperly required corroboration of each element of the
       offense. 408 Ill. App. 3d at 745 (Murphy, J., specially concurring). He “fear[ed] that
       requiring evidence of every element may essentially flip the corroboration rule on its head
       ***. Essentially, this would make the confession corroboration for the victim’s testimony,
       thereby requiring the State to prove the crime twice over ***.” 408 Ill. App. 3d at 746
       (Murphy, J., specially concurring). Justice Murphy specially concurred in the judgment,
       however, because he believed J.O.’s statement that defendant had touched her on the
       “outside” contradicted defendant’s statement that penetration had occurred. 408 Ill. App. 3d
       at 744 (Murphy, J., specially concurring). This court allowed the State’s petition for leave
       to appeal. Ill. S. Ct. R. 315 (eff. Feb. 26, 2010).

¶ 13                                     II. ANALYSIS
¶ 14                                A. The Corpus Delicti Rule
¶ 15       On appeal, the State argues that the appellate court improperly expanded the corpus
       delicti rule to require independent evidence corroborating every element of the specified
       offense before a defendant’s statement could be used to prove the corpus delicti of the


                                                 -4-
       offense. The State asserts that this conclusion conflicts with well-established law.
¶ 16        Defendant disagrees with the State’s claim that the appellate court required each element
       of every offense to be corroborated by independent evidence. He asserts that the element of
       penetration must be corroborated here because it is the only factor distinguishing PCSA from
       ACSA. Citing People v. Sargent, 239 Ill. 2d 166 (2010), and People v. Dalton, 91 Ill. 2d 22
       (1982), defendant argues that his PCSA convictions must be reduced to ACSA because no
       corroborating evidence supports “the single element, sexual penetration, that distinguishes
       ACSA from PCSA.” 408 Ill. App. 3d at 741. Because this issue presents a question of law,
       we review it de novo. People v. Gutierrez, 2012 IL 111590, ¶ 16.
¶ 17        The corpus delicti of an offense is simply the commission of a crime. Along with the
       identity of the person who committed the offense, it is one of two propositions the State must
       prove beyond a reasonable doubt to obtain a valid conviction. In general, the corpus delicti
       cannot be proven by a defendant’s admission, confession, or out-of-court statement alone.
       When a defendant’s confession is part of the corpus delicti proof, the State must also provide
       independent corroborating evidence. Sargent, 239 Ill. 2d at 183.
¶ 18        To avoid running afoul of the corpus delicti rule, the independent evidence need only
       tend to show the commission of a crime. It need not be so strong that it alone proves the
       commission of the charged offense beyond a reasonable doubt. If the corroborating evidence
       is sufficient, it may be considered, together with the defendant’s confession, to determine if
       the State has sufficiently established the corpus delicti to support a conviction. Sargent, 239
       Ill. 2d at 183; People v. Willingham, 89 Ill. 2d 352, 358-59 (1982).
¶ 19        The corpus delicti rule arose from courts’ historical mistrust of out-of-court confessions.
       That mistrust is generally attributed to: (1) some individuals’ tendency to confess, for various
       psychological reasons, to offenses that they did not commit or that did not occur, and (2) the
       unreliability of coerced confessions. Sargent, 239 Ill. 2d at 183.
¶ 20        This court has analyzed the corpus delicti rule in a number of decisions. We turn first to
       this court’s decision in Sargent. Citing Sargent, the appellate majority held that the State
       failed to establish the corpus delicti of PCSA because the independent evidence offered no
       corroboration of the element of penetration defendant admitted in his written statement. 408
       Ill. App. 3d at 740-41. Defendant correctly notes that the element of penetration is the only
       factor distinguishing PCSA from ACSA. 720 ILCS 5/12-14.1(a)(1) (West 2004) (listing the
       elements of PCSA); 720 ILCS 5/12-16(c)(1) (West 2004) (listing the elements of ACSA).
¶ 21        In Sargent, this court stated that corroborating evidence “must relate to the specific
       events on which the prosecution is predicated.” Sargent, 239 Ill. 2d at 185. Accordingly,
       defendant contends, the element of penetration must be corroborated here because it is part
       of the “specific events” underlying the two PCSA counts charged by the State.
¶ 22        In Sargent, the defendant was convicted of four counts of PCSA, one involving his
       stepson, J.W., and three involving J.W.’s younger brother, M.G., in addition to two counts
       of ACSA involving M.G. The relevant issue in Sargent was the sufficiency of the evidence
       supporting certain charges that involved M.G. Sargent, 239 Ill. 2d at 184. After closely
       evaluating the grammatical forms used in the Department of Children and Family Services
       investigator’s trial testimony and M.G.’s pretrial videotaped statements, we reversed two of

                                                 -5-
       the defendant’s three PCSA convictions involving M.G. because the only corroboration
       offered was the boy’s statement acknowledging only one incident. Sargent, 239 Ill. 2d at 187.
¶ 23       In addition, the Sargent court reversed the defendant’s convictions for two counts of
       ACSA based on allegations of fondling because “[a]side from defendant’s confession, ***
       there was no evidence of any kind to corroborate” them. Sargent, 239 Ill. 2d at 184. Although
       the State had argued that independent evidence of the defendant’s digital penetration of M.G.
       also provided “sufficient corroboration” of the fondling charge, the court explained that
       “these were separate acts which gave rise to separate charges. Our precedent demonstrates
       that under the corroboration rule, the independent corroborating evidence must relate to the
       specific events on which the prosecution is predicated.” Sargent, 239 Ill. 2d at 184, 185.
       Thus, when a confession involves more than one offense, “the corroboration rule requires
       that there be independent evidence tending to show that defendant committed each of the
       offenses for which he was convicted.” Sargent, 239 Ill. 2d at 185 (citing People v. Bounds,
       171 Ill. 2d 1, 42-46 (1995)). Defendant primarily relies on this portion of Sargent.
¶ 24       While Sargent provides considerable insight into the corpus delicti rule, it does not fully
       resolve the specific issue before this court. The court’s statement that corroboration must
       “relate to the specific events on which the prosecution is predicated” was addressed not to
       just any two separate criminal charges but particularly to criminal charges alleging distinctly
       different types of acts. The court did not countenance the use of evidence establishing the
       defendant’s digital penetration of M.G. to prove the fondling allegation as well precisely
       because the latter constituted an entirely different type of assault affecting a different part of
       the victim’s body. Sargent, 239 Ill. 2d at 185 (requiring separate corroboration where the two
       criminal counts alleged contact with different parts of the victim’s body) (citing People
       Richmond, 341 Ill. App. 3d 39, 46 (2003)).
¶ 25       Here, unlike in Sargent, exactly the same type and point of contact was alleged in both
       PCSA counts filed against defendant. The two counts alleged that defendant “intentionally
       or knowingly *** inserted his finger into [J.O.’s] vagina.” Two counts were charged instead
       of one because the assaults occurred on two different days. In applying the corroboration rule
       to separate counts alleging vastly different types of contact, the courts in Sargent and
       Richmond did not speak to the same type of circumstances at issue here.
¶ 26       Notably, however, Sargent recognized that in some instances one type of criminal
       activity could be “so closely related” to another type that “corroboration of one may suffice
       to corroborate the other.” Sargent, 239 Ill. 2d at 185. Thus, Sargent suggests that the same
       corroborating evidence may suffice to support a defendant’s confession to multiple offenses
       when the offenses possess some distinctive elements. Due to the fact-intensive nature of the
       inquiry, however, the question of whether certain independent evidence is sufficient to
       establish specific charged offenses must be decided on a case-by-case basis. Our
       acknowledgment in Sargent that not all elements of each offense must be expressly
       corroborated in all criminal cases seriously undermines defendant’s argument here. Contrary
       to defendant’s claim, Sargent may be properly read to support the general rule that
       corroboration is not compulsory for each element of every alleged offense.
¶ 27       Both defendant and the appellate majority also heavily rely on this court’s decision in


                                                  -6-
       Dalton, a case that preceded Sargent by nearly 20 years. In Dalton, the defendant was found
       guilty of two counts of indecent liberties with a child, but the appellate court reversed the
       convictions, finding that the State had not sufficiently established an essential element of the
       offenses, i.e., his age. At trial, the only evidence of the defendant’s age was his statement to
       an investigating officer. No corroborating evidence was offered. Dalton, 91 Ill. 2d at 24. The
       defendant argued that the courts in Wistrand v. People, 213 Ill. 72 (1904), and People v.
       Rogers, 415 Ill. 343 (1953), reversed convictions that included age as an element because the
       only proof of age was the defendants’ out-of-court statements, violating the corpus delicti
       rule.
¶ 28        Modifying the holdings in Wistrand and Rogers, the court in Dalton changed the rule “as
       it holds that age is subject to the corroboration requirement” to allow the jury’s observation
       of the defendant to provide sufficient independent corroboration of his age. Dalton, 91 Ill.
2d at 29. We noted that the rationale behind the historical mistrust of extrajudicial
       confessions underlying the corroboration rule would not “be served by applying it in [those]
       circumstances,” because the element of age was “not subject to the same infirmities when
       admitted to by a defendant as are more subjective admissions.” Dalton, 91 Ill. 2d at 29. A
       defendant’s statement about his age “appears to be inherently more reliable *** because it
       is a statement of an immutable characteristic.” Dalton, 91 Ill. 2d at 30. Thus, we concluded
       that the defendant’s statement of his age was admissible without corroboration. Dalton, 91
Ill. 2d at 30.
¶ 29        Here, defendant cites Dalton to argue that, because the element of penetration does not
       involve an immutable characteristic, the State was required to present independent evidence
       of that element before the jury could properly conclude the State had met its burden of proof
       on that element. In the absence of that corroboration, defendant asserts the appellate court
       properly reversed his PCSA convictions.
¶ 30        We are not persuaded by defendant’s interpretation of Dalton and do not find it
       dispositive in this case. The holding in that case was narrowly tailored to decide the precise
       issue before the court, namely, the need to corroborate the immutable characteristic of age.
       Thus, the rationale in Dalton is applicable when an immutable characteristic is both an
       essential element of an offense and evinced only by the defendant’s out-of-court statements.
       Dalton’s holding was designed to modify the Wistrand and Rogers rule only to the extent that
       the rule required corroboration of elements that were also immutable characteristics. Dalton,
       91 Ill. 2d at 30. Dalton offers no guidance in applying the corpus delicti rule in the instant
       case that does not involve immutable personal characteristics. Contrary to defendant’s
       assertion, Dalton should not be construed as implicitly requiring full corroboration of all
       other elements as well. Dalton’s holding that the element of age need not be independently
       corroborated, however, supports the general proposition that the corpus delicti rule does not
       universally mandate corroboration of every element of every charged offense.
¶ 31        For additional assistance, we next look to other Illinois decisions to determine whether
       the corpus delicti of PCSA may be established when the only evidence of penetration comes
       from the defendant’s statement. We note that this court’s explanation of the rule in People
       v. Perfecto, 26 Ill. 2d 228 (1962), was approved in People v. Willingham, 89 Ill. 2d 352, 359
       (1982), as the “most precise explanation” of the criteria for establishing the corpus delicti.

                                                 -7-
       In Perfecto, we found “an abundance of evidence corroborating” the defendant’s confession
       that he had beaten a 75-year-old woman after she resisted his attack and then sexually
       assaulted her. In the absence of supporting testimony from the victim, this court cited
       numerous sources of independent evidence to support the corpus delicti of the forcible rape
       charge. We cited the testimony of an eyewitness that the lights in the woman’s room had
       gone on and off, the door had shaken, and the defendant had come out shortly afterward with
       scratches on his left shoulder and a bite mark on his right shoulder. In addition, a red smear
       was found on the wall, papers were scattered on the floor, and the victim was bleeding, badly
       bruised, and had sustained a broken collarbone. Perfecto, 26 Ill. 2d at 229-30. Without
       mentioning any direct corroborating evidence of penetration, we upheld the defendant’s
       forcible rape conviction, stating that “[t]he evidence here, taken as a whole, leaves no doubt
       that a rape was committed and that defendant committed it.” Perfecto, 26 Ill. 2d at 230.
¶ 32        As this court explained, the corpus delicti rule does not require that the independent
       evidence be “other than that which tends to connect the defendant with the crime.”
       (Emphasis added.) Perfecto, 26 Ill. 2d at 229. The corroborating evidence also need not
       provide proof beyond a reasonable doubt. “The true rule is that if there is evidence of
       corroborating circumstances which tend to prove the corpus delicti and correspond with the
       circumstances related in the confession, both *** may be considered in determining whether
       the corpus delicti is sufficiently proved in a given case.” (Emphases added.) (Internal
       quotation marks omitted.) Perfecto, 26 Ill. 2d at 229. The specific language describing the
       critical relationship between the corroboration and the details of the confession was
       expansive, requiring only a loose tendency to “connect” the two and a mere
       “correspond[ence] with the circumstances” noted in the confession (Perfecto, 26 Ill. 2d at
       229).
¶ 33        Similarly, in People v. Bounds, 171 Ill. 2d 1 (1995), this court affirmed the defendant’s
       sexual assault conviction in the absence of direct evidence of penetration by approving an
       inferential connection between the State’s evidence and the defendant’s confession. The
       defendant confessed to killing the victim after kidnapping and sexually assaulting her. We
       determined that “[w]hile not conclusive proof that an act of penetration occurred, the
       undressed condition of the body tended to show that the victim was sexually assaulted and
       corroborated the defendant’s description of the attack,” ultimately holding that the State’s
       independent evidence was sufficient to support a criminal sexual assault conviction. Bounds,
       171 Ill. 2d at 44. In reaching our holding, we relied on the availability of inferences from the
       surrounding circumstances that could corroborate the confession on the element of
       penetration. Bounds, therefore, further suggests that direct corroboration of the element of
       penetration is not necessary under the corpus delicti rule.
¶ 34        Our appellate court has reached the same conclusion in a case where the victim could not
       recall the underlying sexual assault. In People v. Stevens, 188 Ill. App. 3d 865 (1989), the
       appellate court reviewed whether the element of penetration was sufficiently corroborated
       to sustain the defendant’s convictions for criminal sexual assault and aggravated criminal
       sexual assault. Stevens, 188 Ill. App. 3d at 878-79. In his tape-recorded confession, the
       defendant admitted that, when his key would not work in the lock, he broke into a house he
       thought was his and had sex with a woman he thought was his wife. Stevens, 188 Ill. App.

                                                 -8-
       3d at 872. The court considered whether the element of penetration was sufficiently
       corroborated by independent evidence to comport with the corpus delicti rule. No evidence
       directly corroborated the defendant’s admission.
¶ 35        The defendant in Stevens attempted to distinguish Perfecto, arguing that there significant
       eyewitness testimony supported the defendant’s confession, as did the injuries the victim
       suffered in fending off his attack. Stevens, 188 Ill. App. 3d at 880. In Stevens, the State’s only
       physical evidence was the victim’s torn clothing, and the court in People v. Kokoraleis, 149
Ill. App. 3d 1000, 1028-29 (1986), had previously found that, by itself, torn clothing was
       insufficient to support a rape conviction. Stevens, 188 Ill. App. 3d at 880.
¶ 36        Nonetheless, after noting the distinction between merely requiring some evidence
       “tending to show the crime actually occurred” and establishing proof beyond a reasonable
       doubt, the appellate court examined the State’s evidence as a whole. Stevens, 188 Ill. App.
3d at 877-78. The evidence showed that the 64-year-old victim was heavily sedated at the
       time of the assault because she had taken two sleeping pills before going to bed. Nonetheless,
       she initially screamed after feeling someone grab her chest area, later woke up with torn
       clothing, and subsequently stated to both her daughter and the emergency room physician
       that she had been raped. She did not, however, actually recall any sexual contact or
       penetration. Stevens, 188 Ill. App. 3d at 870. Even in the absence of any victim testimony or
       supporting physical evidence of penetration, the court concluded that, taken as a whole, the
       State’s proof sufficiently “tend[ed] to establish” the element of penetration to uphold the
       convictions. Stevens, 188 Ill. App. 3d at 880-81. Thus, the court affirmed the defendant’s
       criminal sexual assault and aggravated criminal sexual assault convictions because the
       necessary elements of force and penetration could be inferred from the totality of the
       surrounding circumstances even when the victim had no specific memory of the assault.
¶ 37        This court further considered the meaning of corroboration in the absence of physical
       evidence and victim testimony in People v. Cloutier, 156 Ill. 2d 483 (1993). In his
       confession, the defendant admitted the element of penetration but alleged consent. At trial,
       he noted the absence of any physical evidence and argued the State did not satisfy the corpus
       delicti rule because the deceased victim could not testify and no other independent evidence
       of the statutory elements of penetration and the use or threat of force was offered.
¶ 38        This court explained that “[t]he particular circumstances must be considered, and every
       detail need not correspond.” (Emphasis added.) Cloutier, 156 Ill. 2d at 503 (citing People
       v. Furby, 138 Ill. 2d 434, 450-51 (1990)). We then considered the circumstantial evidence
       and testimony from other women defendant had threatened with force while attempting to
       assault them in the hours after killing the victim. We concluded that the independent
       evidence “overwhelmingly supported” the conclusion that the sexual conduct with the victim
       had occurred through the threat or use of force. Cloutier, 156 Ill. 2d at 505, 506.
¶ 39        After carefully reviewing these decisions, we conclude that none of them required clear
       independent proof of each element, or indeed of any particular element, of the charged
       offense to satisfy the corpus delicti rule. In fact, despite the absence of any physical evidence
       or victim testimony, the court in all four instances found sufficient corroboration to permit
       an inference of sexual assault or penetration and thereby satisfy the corpus delicti rule,


                                                  -9-
       upholding the defendants’ convictions.
¶ 40       We also find our decision in Furby, 138 Ill. 2d 434, relying on Cloutier, particularly
       instructive. In Furby, the appellate court reversed the defendants’ felony convictions for theft
       of property exceeding $300 from a restaurant where they worked even though the money was
       never recovered. The appellate majority believed that, although the independent evidence
       “may have indicated the occurrence of criminal activity of some sort, [it] did not tend to
       show the commission of the offense charged and did not corroborate the facts related in the
       defendants’ confessions.” Furby, 138 Ill. 2d at 445. To support its conclusion, the appellate
       court cited the lack of certainty over the amount of money left in the restaurant, the
       possibility that someone may have legitimately removed the cash, and the absence of any
       evidence the defendants had ever possessed the stolen money. Furby, 138 Ill. 2d at 445.
¶ 41       In reversing the appellate court judgment and reinstating the convictions, this court
       emphasized that the independent evidence need only “tend[ ] to show the commission of the
       offense and [be] corroborative of the circumstances related in the statement.” Furby, 138 Ill.
2d at 446. The independent evidence need not disprove the possibility that no theft had
       occurred and that the money had been legitimately removed by someone else. Furby, 138 Ill.
2d at 450-51. Evidence of a broken padlock on the drawer that had contained the money, a
       missing payroll book, pry marks on the rear door of the building, and papers scattered around
       the office all “tended to show that a theft occurred.” Furby, 138 Ill. 2d at 451. “The time of
       the occurrence, the disappearance of the money, and the condition of the premises
       corroborated a number of circumstances related in [a defendant’s] confession.” (Emphasis
       added.) Furby, 138 Ill. 2d at 452. Thus, the independent evidence tended to prove, generally,
       that the offense occurred, allowing the defendants’ confessions to be considered along with
       the corroborating evidence to determine if the State had proven the corpus delicti of the
       offense. Furby, 138 Ill. 2d at 453.
¶ 42       We consolidated that determination with our review of the defendants’ challenge to the
       sufficiency of the evidence. Furby, 138 Ill. 2d at 453. Before concluding that both the corpus
       delicti and the reasonable doubt standards had been met, we examined the appellate record
       and extensively discussed the jury’s exclusive role in determining credibility, weighing the
       testimony, and drawing reasonable inferences from the evidence. Furby, 138 Ill. 2d at 453-
       56. As we explained,
                “[t]here is no requirement that the independent evidence and the details of the
                confession correspond in every particular. (See, e.g., People v. Willingham (1982),
                89 Ill. 2d 352, 363 (where sufficient corroboration found despite certain
                discrepancies between independent evidence and facts related in confession).) What
                is necessary are facts or circumstances ‘ “independent of the confession, and
                consistent therewith, tending to confirm and strengthen the confession.” ’
                [Citation.].” (Emphases added.) Furby, 138 Ill. 2d at 451-52.
       As in our other cases, we did not demand an exact match between the independent evidence
       and the details in the defendant’s confession, instead requiring only some “consistency”
       “tending to confirm and strengthen the confession.” (Internal quotation marks omitted.)
       Furby, 138 Ill. 2d at 451-52. This language reiterates the looser connection mandated by the


                                                -10-
       corpus delicti rule also expressed in Cloutier, 156 Ill. 2d at 503, and Perfecto, 26 Ill. 2d at
       229.
¶ 43        Finally, in Willingham, the appellate court reversed the defendant’s conviction for
       attempted armed robbery due to a lack of sufficient independent evidence. Again, this court
       reinstated the conviction, concluding the victim and eyewitness testimony was sufficiently
       corroborative despite “[a]ny alleged discrepancies between the independent evidence and the
       circumstances related in the confession” because those differences “did not necessarily create
       inconsistencies.” Willingham, 89 Ill. 2d at 363.
¶ 44        After “[a] careful reading of the cases,” the court defined sufficient corroboration as
       “evidence *** which tends to connect the defendant with the crime.” (Emphasis added.)
       Willingham, 89 Ill. 2d at 358, 359. Citing Perfecto as the “most precise explanation” of the
       criteria for establishing the corpus delicti, the court recognized that if independent evidence
       tends to prove the corpus delicti and “ ‘correspond with the circumstances related in the
       confession,’ ” both may be considered to determine its sufficiency. (Emphasis added.)
       Willingham, 89 Ill. 2d at 359 (quoting Perfecto, 26 Ill. 2d at 229). Once again, this court
       declined to require exact conformity between the details in the defendant’s confession and
       the independent evidence, mandating only a looser “correspondence” between the two.
¶ 45        In sum, our case law has consistently required far less independent evidence to
       corroborate a defendant’s confession under the corpus delicti rule than to show guilt beyond
       a reasonable doubt. Sargent, 239 Ill. 2d at 183; Bounds, 171 Ill. 2d at 42-43; Cloutier, 156
       Ill. 2d at 503; Furby, 138 Ill. 2d at 446; Dalton, 91 Ill. 2d at 28; Willingham, 89 Ill. 2d at 359;
       Perfecto, 26 Ill. 2d at 229. See also Stevens, 188 Ill. App. 3d at 877-78. Viewed together,
       these precedents also establish that corroboration is sufficient to satisfy the corpus delicti rule
       if the evidence, or reasonable inferences based on it, tends to support the commission of a
       crime that is at least closely related to the charged offense. Even if a defendant’s confession
       involves an element of the charged offense, the independent evidence need not affirmatively
       verify those circumstances; rather, the evidence must simply “correspond” with the
       confession. Willingham, 89 Ill. 2d at 359 (quoting Perfecto, 26 Ill. 2d at 229). Corroboration
       of only some of the circumstances related in a defendant’s confession is sufficient. Furby,
       138 Ill. 2d at 451-52. This interpretation of the corpus delicti rule is consistent with our prior
       application of the rule and clarifies the existing case law.
¶ 46        Moreover, our interpretation is consistent with the interaction between the roles of the
       corpus delicti and the fact finder in a criminal case. The corpus delicti is merely the
       commission of a crime, and an evidentiary showing lower than reasonable doubt is warranted
       before the fact finder may use the defendant’s confession and the other supporting evidence
       to render a guilty verdict. Sargent, 239 Ill. 2d at 183. Under our system of criminal justice,
       the trier of fact alone is entrusted with the duties of examining the evidence and subsequently
       determining whether the State has met its burden of proving the elements of the charged
       offense beyond a reasonable doubt. Once the case is in the hands of the fact finder, its role
       is to evaluate the credibility of the witnesses, weigh the conflicting evidence, draw
       reasonable inferences, resolve evidentiary conflicts to determine the facts, and, finally, to
       apply the law as instructed to arrive at a verdict. See People v. Washington, 2012 IL 110283,
       ¶ 60; Sargent, 239 Ill. 2d at 191. Inherent in those responsibilities is the need to consider a

                                                  -11-
       variety of evidence, some conflicting or unclear, addressing the corpus delicti, the identity
       of the offender, or both.
¶ 47        The primary purpose of the corpus delicti rule is to ensure the confession is not rendered
       unreliable due to either improper coercion of the defendant or the presence of some
       psychological factor. Sargent, 239 Ill. 2d at 183; Dalton, 138 Ill. 2d at 447. Unless a
       confession cannot be sufficiently corroborated to fulfill this purpose, it remains one stick in
       the evidentiary bundle the trier of fact may use in deciding whether the State has met its
       burden of proving beyond a reasonable doubt that the defendant committed the charged
       offenses. Setting the bar too high for finding sufficient corroboration of a defendant’s
       confession under the corpus delicti rule would intrude on the scope of the fact finder’s
       exclusive duties. As long as the confession is reasonably reliable, consideration of it and all
       the other evidence properly admitted at trial falls within the domain of the trier of fact.
¶ 48        We decline to adopt defendant’s suggestion that the factual allegations of this case should
       guide our determination of the proper scope of the corpus delicti rule. Specifically, he points
       to his allegations about his mental state at the time of his confession, arguing that he was
       confused after suffering an epileptic seizure. Defendant contends those facts bring this case
       within the historical rationale underlying the rule. While we remain mindful of that rationale,
       defendant’s reliance on factual matters in determining the proper interpretation of the corpus
       delicti rule is misplaced. Indeed, his emphasis on his mental state at the time of his
       confession overlooks the fundamental nature of our present inquiry. We are addressing the
       legal question of whether all elements, or all unique elements, of a charged offense must be
       supported by independent evidence before a defendant’s inculpatory statement may be used
       to establish the corpus delicti of the offense. It is axiomatic that the resolution of a purely
       legal question cannot depend on the specific factual assertions raised. See Schweigert v.
       Schweigert, 201 Ill. 2d 42, 43 (2002) (“Because the question that we address *** is purely
       a question of law, it is not necessary to recount the factual allegations made by the parties.”).
       The contours of the corpus delicti rule cannot vary with the specific factual circumstances
       alleged by a particular defendant, although the application of the rule may, of course, vary
       with the facts of each case.
¶ 49        While the trial court must rule on any legal questions on the evidence, it must not infringe
       on the jury’s role as the finder of fact. Maple v. Gustafson, 151 Ill. 2d 445, 452 (1992);
       Spidle v. Steward, 79 Ill. 2d 1, 10 (1980). If the court unduly limits the evidence available,
       it seriously undermines the fact finder’s ability to perform its role in deciding credibility
       issues, weighing the evidence and drawing reasonable inferences, and resolving evidentiary
       conflicts. That limitation, in turn, impairs the fact finder’s ability to dispose of the case
       properly.
¶ 50        By not requiring corroboration of every element, or any one particular element, our
       interpretation of the corpus delicti rule supports the fact finder’s role. Simultaneously, it
       permits the trial court to perform its proper function of ensuring the legal sufficiency of the
       corroborating evidence presented by the State because the corroboration must still “tend[ ]
       to connect the defendant with the crime” (Perfecto, 26 Ill. 2d at 229). Defendant’s reading
       of the rule would bar the use of a confession if the details relating to the elements of the
       offense did not completely align with the confession, contradicting our determination in

                                                 -12-
       Furby that “every detail need not correspond.” Cloutier, 156 Ill. 2d at 503 (citing Furby, 138
Ill. 2d at 450-51). Consequently, we reject any interpretation that would partially usurp the
       fact finder’s exclusive responsibilities to evaluate the credibility of the witnesses, weigh the
       conflicting evidence, and draw appropriate inferences from the evidence.
¶ 51        Accordingly, consistent with our precedents, we hold that the corpus delicti rule requires
       only that the corroborating evidence correspond with the circumstances recited in the
       confession and tend to connect the defendant with the crime. The independent evidence need
       not precisely align with the details of the confession on each element of the charged offense,
       or indeed to any particular element of the charged offense.

¶ 52                         B. Application of the Corpus Delicti Rule
¶ 53       Next, we turn to the application of the corpus delicti rule in this case. The proper
       question is whether the State’s independent evidence adequately corroborated defendant’s
       written statement to permit the jury to consider both in deciding if the State met its burden
       of proof in establishing the corpus delicti of PCSA. See Sargent, 239 Ill. 2d at 183
       (explaining that the corpus delicti is one of two propositions that must be proven beyond a
       reasonable doubt to obtain a conviction).
¶ 54       Defendant does not dispute that the State’s independent evidence corroborates his
       confession on every element of PCSA except penetration. As applied in this case, that
       element is statutorily defined as “any intrusion, however slight, of any part of the body of one
       person *** into the sex organ *** of another person.” 720 ILCS 5/12-12(f) (West 2004).
¶ 55       Our review of the record confirms that the events detailed in defendant’s confession,
       J.O.’s interview, and her later trial testimony were virtually identical. Defendant confessed
       to touching J.O.’s vagina and penetrating it with the tip of his finger on two separate
       occasions, a few days apart, in January 2005. He stated that “each time his finger touched her
       for no more than 15 seconds.” While it is unclear whether that estimate represented the entire
       duration of each incident, it is undisputed that both assaults lasted mere seconds.
¶ 56       Consistent with defendant’s confession, eight-year-old J.O. confirmed in an interview
       conducted shortly after the incidents that on two separate occasions a few days apart
       defendant touched her “private part.” She stated she felt defendant’s hand on the outside of
       her private part, but she was never questioned to clarify this response. Although defendant
       contends that J.O.’s statement contradicts his confession, when viewed in light of our
       precedents, her statement does not affirmatively deny penetration.
¶ 57       Here, the accounts given by J.O. and defendant were virtually identical. Both described
       two nighttime assaults that occurred in defendant’s residence within a few days of each other
       while J.O. was sleeping on the floor beside his bed and the rest of the household was asleep.
       Furthermore, both defendant and J.O. noted that J.O. was sleeping when the first incident
       began, awakening only at the end of an assault that lasted seconds, and that she quickly went
       back to sleep after the second incident. Defendant even indicated that J.O.’s movements
       immediately after the second incident “could have been [her] moving in her sleep as she does
       sometimes,” consistent with her interview statements that the second incident occurred when
       she was going to sleep after returning from the bathroom and that she “pushed his hand

                                                -13-
       away” and went back to sleep.
¶ 58       Defendant claims that this case is similar to Sargent, where the court reversed the
       defendant’s two convictions for aggravated criminal sexual abuse for lack of sufficient
       evidence to corroborate his confession to multiple assaults. The facts in Sargent, however,
       are readily distinguishable.
¶ 59       In Sargent, the State attempted to use evidence that supported a charge of digital
       penetration to corroborate separate counts alleging fondling. This court rejected that
       argument because the types of conduct involved in fondling and digital penetration charges
       are significantly different and affect different body parts, thus requiring corroborating
       evidence specifically related to each charge. See also People v. Richmond, 341 Ill. App. 3d
39, 46 (2003) (requiring corroboration where the two criminal counts each alleged contact
       with separate parts of the victim’s body). Here, the PCSA counts both allege the same type
       of contact, and the corroborating evidence established a high degree of similarity between
       the two incidents, with both involving the same victim, part of the body, circumstances,
       location, and time. The State did not simply attempt to generalize evidence of one type of
       sexual assault to establish an entirely different type of assault allegation, as it did in Sargent.
       The allegations in the two PCSA counts filed against defendant involve “circumstances
       where criminal activity of one type is so closely related to criminal activity of another type
       that corroboration of one may suffice to corroborate the other.” Sargent, 239 Ill. 2d at 185.
¶ 60       Moreover, as defendant acknowledges in his discussion of Bounds, some victims possess
       “inherent limitations on the ability *** to corroborate an act of penetration.” Although the
       victim in Bounds was unable to provide verbal corroboration because she was killed by the
       defendant, here, the eight-year-old victim also possessed limited ability to corroborate
       defendant’s precise actions due to her young age and the lack of detailed anatomical
       knowledge and terminology typically associated with that youth.
¶ 61       As Cloutier noted, in each case “[t]he particular circumstances must be considered, and
       every detail need not correspond.” Cloutier, 156 Ill. 2d at 503 (citing Furby, 138 Ill. 2d at
       450-51). Similarly, we conclude that the “alleged discrepancies between the independent
       evidence and the circumstances related in the confession” do not “necessarily create
       inconsistencies” in this case. Willingham, 89 Ill. 2d at 363. The record in this case shows that
       J.O. testified, consistent with her prior interview statements, to two incidents a few days
       apart, corroborating the defendant’s confession that he assaulted her two separate times.
       Moreover, her description of the incidents was virtually identical to defendant’s description.
       Thus, J.O.’s interview statements and trial testimony both corroborate “a number of
       circumstances related in” the confession. Furby, 138 Ill. 2d at 452. Both also “tend[ ] to
       connect the defendant with the crime” and “ ‘tend to prove the corpus delicti and correspond
       with the circumstances related in the confession.’ ” Willingham, 89 Ill. 2d at 359 (quoting
       Perfecto, 26 Ill. 2d at 229). Consonant with this court’s precedents declining to demand exact
       conformity between a defendant’s confession and the corroborating independent evidence,
       we conclude that J.O.’s statements were sufficiently consistent with defendant’s confession
       to satisfy the corroboration rule.
¶ 62       The purpose of the corpus delicti rule supports this outcome as well. The rule was


                                                 -14-
       intended to preclude the use of unreliable confessions derived from coercion or certain
       individuals’ tendency to confess offenses they did not actually commit. Sargent, 239 Ill. 2d
       at 183. Defendant asserts that the facts surrounding his confession bring it squarely within
       the rationale underlying the rule. He specifically cites the mental confusion he allegedly
       suffered after having an epileptic seizure while in custody, arguing that his mental state
       affected the reliability of his confession. After hearing substantial evidence and argument on
       that claim before trial, the trial court denied defendant’s motion to suppress his confession
       on that ground. Defendant did not appeal from that order, and we will not sua sponte review
       the trial court’s factual findings or pretrial refusal to suppress defendant’s confession. We
       note that defendant renewed this argument at trial and that the jury heard extensive
       conflicting testimony on defendant’s mental state at the time of his confession.
¶ 63       The record, however, reveals a close correspondence on virtually every detail of both
       incidents described by J.O. and defendant, indicating that the confession was not fabricated
       out of whole cloth. Defendant’s mental state and any discrepancies in the details described
       by J.O. and defendant constitute disputed facts to be resolved by the fact finder, who has
       exclusive responsibility for determining the credibility of the witnesses, evaluating conflicts
       in the evidence, and drawing reasonable inferences from that evidence. People v.
       Washington, 2012 IL 110283, ¶ 60. The jury was free to conclude that the State had not
       sufficiently proven the element of penetration to support the two PCSA charges beyond a
       reasonable doubt, but instead it reached the opposite conclusion. Thus, the appellate court
       erred by reversing defendant’s convictions for PCSA.

¶ 64                                    III. CONCLUSION
¶ 65       For the reasons stated, we conclude that the State need not present independent evidence
       corroborating every element of the charged offense before a defendant’s statement may be
       used to prove the corpus delicti. Here, the independent evidence was sufficient to permit
       defendant’s confession to be presented at trial. Accordingly, we reverse the appellate court’s
       judgment and reinstate defendant’s conviction and sentence.
¶ 66       Because of the appellate court’s disposition of the appeal, however, it never reached two
       issues defendant previously raised, challenging: (1) the denial of his request for an instruction
       on the lesser-included offense of ACSA; and (2) if an instruction on ACSA was not required,
       his combined 18-year sentence for the two PCSA convictions as excessive. Therefore, we
       remand the cause to the appellate court for consideration of those issues.

¶ 67       Appellate court judgment reversed.
¶ 68       Cause remanded with directions.

¶ 69       JUSTICE THOMAS, specially concurring:
¶ 70       When this case first came before the court, and I saw that a panel of the appellate court
       had ruled that a defendant’s confession that he penetrated a minor’s vagina as far as his
       fingernail was not sufficiently corroborated by the victim’s testimony that the defendant


                                                 -15-
       touched her vagina, I feared that this court’s corpus delicti jurisprudence had gotten off track
       somewhere. I suspected that People v. Sargent, 239 Ill. 2d 166 (2010), might have been
       where the court went astray. Chief Justice Kilbride’s discussion of the corpus delicti rule in
       the present case is so thorough, persuasive, and well-written that he has convinced me
       beyond all doubt that Sargent was incorrectly decided. Unfortunately, however, the court has
       decided to leave Sargent intact. I can certainly appreciate the court’s reluctance to overrule
       a unanimous decision that is only two years old, but I believe that we have effectively done
       so anyway. All that is left is to acknowledge it. It will be very difficult for the appellate court
       to apply this case and Sargent, and therefore the best course is to simply admit that Sargent
       was decided incorrectly. I acknowledge that I voted for Sargent, but I would rather admit a
       mistake than continue to perpetuate an unjust rule that does not further the purposes of the
       corpus delicti rule and serves only to allow defendants to escape justice for crimes they
       unquestionably committed. I now fully endorse and adopt as my own the appellate court’s
       analysis in Sargent. See People v. Sargent, 389 Ill. App. 3d 904, 909-16 (2009).
¶ 71       The majority opinion persuasively shows that our pre-Sargent case law should have
       mandated the opposite result in Sargent and allowed corroboration of one act of sexual
       assault to corroborate others against the same victim. Indeed, as I will discuss later, other
       states have held that when there are multiple acts of sexual assault against a single victim,
       corroboration of one act can suffice to corroborate all acts to which the defendant confesses.
       Such a rule makes perfect sense and is in keeping with the purpose of the corpus delicti rule.
       If we are going to further, rather than frustrate, the purposes of the corpus delicti rule,
       Sargent must be overruled.
¶ 72       Sargent set forth the general corpus delicti principles correctly. The problem was in how
       it applied that law to the facts before the court. Let me briefly review a few corpus delicti
       corroboration principles before considering how Sargent applied them. First, the
       corroborating evidence may be circumstantial. Supra ¶ 31; Bounds, 171 Ill. 2d at 44;
       Cloutier, 156 Ill. 2d at 504; Furby, 138 Ill. 2d at 451; People v. Underhill, 38 Ill. 2d 245,
       253-54 (1967); Perfecto, 26 Ill. 2d at 230. Second, the corroborating evidence does not need
       to provide proof beyond a reasonable doubt. Supra ¶ 32; Perfecto, 26 Ill. 2d at 229. Third,
       a specific act of sexual abuse or assault may be inferred from the totality of the surrounding
       circumstances. Supra ¶ 36; Stevens, 188 Ill. App. 3d at 880-81. Fourth, both this court and
       the appellate court have found sufficient corroboration of an act of sexual assault or
       penetration in the absence of any physical evidence or victim testimony. Supra ¶ 39. Fifth,
       there does not need to be an exact match between the independent evidence and the details
       in the defendant’s confession. Rather, there only needs to be some consistency tending to
       confirm and strengthen the confession. Supra ¶ 42; Furby, 138 Ill. 2d at 451-52. And finally:
               “[C]orroboration is sufficient to satisfy the corpus delicti rule if the evidence, or
               reasonable inferences based on it, tends to support the commission of a crime that is
               at least closely related to the charged offense. Even if a defendant’s confession
               involves an element of the charged offense, the independent evidence need not
               affirmatively verify those circumstances; rather, the evidence must simply
               ‘correspond’ with the confession.” (Emphasis added.) Supra ¶ 45 (citing Willingham,
               89 Ill. 2d at 359).

                                                  -16-
¶ 73       As the majority opinion explains, this court and the appellate court have specifically held
       that acts of sexual penetration could be corroborated by such things as scattered papers on
       the floor, the victim being injured, and the defendant having bite marks and scratches on him
       (Perfecto); the undressed condition of the victim’s body (Bounds); a woman waking up with
       torn clothing believing that she had been raped (Stevens); and the victim being found nude,
       a used tampon being recovered, and the defendant attempting to sexually assault other
       women at around the same time (Cloutier). If all of the above things can corroborate an act
       of sexual assault, then why cannot a different act of sexual assault against the same victim
       corroborate an act of sexual assault? Surely, direct proof that the defendant was actually
       sexually assaulting the victim is better corroboration than any of the things listed above. Why
       should it be the case that a defendant’s attempted sexual assault of other people can
       corroborate a confession to an act of sexual assault but the defendant’s commission of other
       acts of sexual assault against the same victim cannot? The unfortunate rule established by
       Sargent is that the better the State’s evidence is, the worse off the State is.
¶ 74       Here are a few examples of how the Sargent principle would operate in other cases to
       frustrate justice. Consider a case of nursing home abuse, in which one nursing home
       employee comes into a patient’s room to find a different employee crawling naked out of the
       patient’s bed. The patient is unable to communicate. When questioned, the defendant
       confesses to various acts of sexual assault against the victim. Surely, there would be
       sufficient corroboration for all of the acts because what other possible reason could the
       employee have for being naked and in bed with a patient? This would be strong,
       circumstantial evidence tending to strengthen the defendant’s confession. If, however, the
       State had actual physical evidence corroborating one of the assaults (e.g., semen in the
       victim’s vagina), Sargent would mandate that the defendant could be convicted only of that
       specific assault. Does this make any sense? If a defendant is found naked with the helpless
       victim, he could be convicted of every assault to which he confessed, but if the evidence is
       that he was naked and sexually assaulting the victim, he can be convicted only of that
       specific act of assault. Again, the better the State’s evidence is, the worse off the State is.
¶ 75       Or, consider a date rape drug case in which the victim, like the victim in Stevens, wakes
       up feeling like she has been raped, and the defendant had been seen both with her in a bar
       and leaving her bedroom the night before. When questioned, defendant confesses to slipping
       the victim a date rape drug and assaulting her vaginally, anally, and orally. The law would
       allow him to be convicted of all three assaults. But, if there was actual physical evidence
       establishing one of the types of assault, Sargent would say that he could be convicted of that
       assault only. It is not difficult to think of other instances in which Sargent could lead to
       unjust results: a developmentally disabled victim, a helpless victim, a victim who is beaten
       into unconsciousness, a victim who is murdered. There are many scenarios in which there
       may not be direct evidence corroborating a specific act of assault, but there is strong
       circumstantial evidence that an assault took place.
¶ 76       We do not, however, need to use our imaginations to see the problems that Sargent is
       causing. In addition to the present case, the appellate court recently decided People v.
       Carnalla-Ruiz, No. 1-09-2302 (2011) (unpublished order under Supreme Court Rule 23), a
       case with particularly horrific facts. In that case, the defendant was charged with committing

                                                -17-
       predatory criminal sexual assault against his handicapped child, who suffered from spina
       bifida and scoliosis and was confined to a wheelchair. Her condition left her unable to
       urinate, and she had to be catheterized every four hours. Id. at 4. The victim testified to
       numerous instances in which her father tried to insert his penis into her vagina and also
       licked and kissed her vagina. In one instance, the defendant removed her diaper when she
       was recovering from surgery for a spinal infection and tried to insert his penis into her
       vagina. According to the victim, the defendant would also lick her vagina and expose his
       penis while catheterizing her. Id. at 5-7. The defendant gave a full confession, in which he
       explained that he would get so aroused while catheterizing his daughter that he masturbated
       and ejaculated in front of her. He would also kiss and lick her vagina and thrust his tongue
       in and out of her. On other occasions, he placed his penis inside her vagina and held it
       against the outside of her vagina. Id. at 12-13. Because of the child’s disability, she could not
       feel what the defendant was doing when he placed his mouth on her vagina, but she knew
       that he was placing his mouth on her vagina because she could see him in the closet mirror.
       Id. at 5-6.
¶ 77       Relying on Sargent, the appellate court unanimously reversed the defendant’s conviction
       on the count that alleged that he had penetrated the minor’s vagina with his tongue. Because
       the minor’s disability left her unable to feel what was happening, there was no direct
       evidence to corroborate defendant’s confession that he had penetrated her with his tongue.
       The appellate court acknowledged that there was clear, undisputed evidence placing the
       defendant’s mouth directly on the victim’s vagina, but held that this was not sufficient under
       Sargent because it was the basis for a different charge. Id. at 20-23. The court concluded that
       Sargent would not allow mouth-vagina contact to corroborate tongue-vagina intrusion and
       explained that, “it cannot be assumed that because defendant’s mouth was in D.R.’s vaginal
       area, that his tongue necessarily intruded into her vagina.” Id. at 22. I am not prepared to wait
       for any more cases like Carnalla-Ruiz before voting to overrule Sargent.
¶ 78       Where, then, did Sargent go wrong? I can pinpoint the exact place. As I said before,
       Sargent set forth the general corpus delicti principles correctly. However, it got off track
       when it applied them to the facts before the court. When considering whether evidence that
       the defendant had placed his finger in the child’s anus could corroborate his confession to
       fondling the child’s penis, the court relied on Bounds for the rule that, “where a defendant
       confesses to multiple offenses, the corroboration rule requires that there be independent
       evidence tending to show that defendant committed each of the offenses for which he was
       convicted.” Sargent, 239 Ill. 2d at 185 (citing Bounds, 171 Ill. 2d at 42-46). However, this
       is how the court applied that rule to the facts before it:
                    “The State contends that evidence of defendant’s penetration of M.G.’s anus with
                his finger and of J.W.’s anus with his penis provides sufficient corroboration that
                defendant also fondled M.G.’s penis. We note, however, that these were separate acts
                which gave rise to separate charges. Our precedent demonstrates that under the
                corroboration rule, the independent corroborating evidence must relate to the specific
                events on which the prosecution is predicated.” (Emphasis added.) Id. at 184-85.
¶ 79       It is now evident to me that where the court went wrong in Sargent was in expanding the
       Bounds rule from “both crimes must be corroborated” to “the same act cannot corroborate

                                                 -18-
       multiple crimes.” These are very different propositions. There is nothing in Bounds that
       required the result in Sargent. In Bounds, the defendant was charged with both aggravated
       criminal sexual assault and aggravated kidnapping, and the defendant raised a corpus delicti
       corroboration challenge to both convictions. The court reviewed the evidence and determined
       that defendant’s confession to each was adequately corroborated. Bounds, 171 Ill. 2d at 42-
       46. That is it. The court did not even purport to establish a one act, one corroboration rule.
       Indeed, as the majority opinion demonstrates, Bounds actually should have mandated the
       opposite result in Sargent. Bounds held that physical evidence is unnecessary to corroborate
       an act of sexual penetration and that penetration could be inferred from the fact that the
       victim was found naked and injured. Bounds, 171 Ill. 2d at 44. If a victim being found naked
       can corroborate a specific act of sexual assault, then surely the defendant committing another
       act of sexual assault against the same victim can be sufficient corroboration. The latter
       evidence is better than the former because it conclusively establishes that the defendant
       actually sexually assaulted the victim.
¶ 80        What the court failed to appreciate in Sargent was that the evidence that the victim
       inserted his finger into the victim’s anus corroborated both defendant’s confession to that act
       and to his fondling of the victim’s penis—it just corroborated them in different ways. As to
       defendant’s confession to inserting his finger into the child’s anus, the independent evidence
       was direct evidence establishing that crime beyond a reasonable doubt. As to defendant’s
       confession to fondling the child’s penis, it was circumstantial evidence tending to establish
       the truth of the defendant’s confession. And circumstantial evidence tending to establish that
       the crime occurred is all that is required. And if this is all that is required, what better
       circumstantial evidence is there than that the defendant was committing other acts of sexual
       assault against the same victim? As the appellate court explained in Sargent, “evidence of
       one crime mentioned in a confession can serve as circumstantial evidence for a closely
       related charge.” (Emphasis added.) Sargent, 389 Ill. App. 3d at 913.
¶ 81        As the majority correctly notes, the reasons for the corpus delicti corroboration rule are
       that: (1) some people, for various psychological reasons, confess to offenses that they did not
       commit or that did not even occur; and (2) coerced confessions are unreliable. Supra ¶ 19
       (citing Sargent, 239 Ill. 2d at 183). These concerns are not present when a defendant
       confesses to multiple sexual assaults against a victim, and we have substantial corroboration
       that one of the acts in fact occurred. In this situation, there is simply no reason to doubt the
       defendant’s confession to all of the acts. Other states have held precisely that, and our pre-
       Sargent case law mandates the same rule for Illinois.
¶ 82        One state that has adopted this rule is California. In People v. Jones, 949 P.2d 890 (Cal.
       1998), the defendant was charged with kidnapping, robbing, sexually assaulting, and
       murdering the victim. The two sexual assaults that were alleged were forcible rape and
       forcible oral copulation. Id. at 896. The defendant confessed to kidnapping the victim,
       forcibly raping her three times, and forcing her to orally copulate him one time. The attack
       lasted about an hour, after which the defendant shot and killed the victim. Id. On appeal,
       defendant argued that there was no evidence corroborating his confession to the forcible oral
       copulation charge. Semen was found in the victim’s vagina and rectal area, and the state of
       the victim’s body left no doubt that she had been sexually assaulted. Id. at 903. There was

                                                -19-
       no physical evidence, however, to establish that an act of oral copulation had occurred.
¶ 83       The California Supreme Court rejected the defendant’s argument. After noting that the
       purpose of the corpus delicti rule is to assure that “ ‘the accused is not admitting to a crime
       that never occurred’ ” (id. at 902 (quoting People v. Jennings, 807 P.2d 1009, 1030 (Cal.
       1991)), the court held that the act of oral copulation was sufficiently corroborated by the
       other acts of sexual assault that the defendant committed against the victim. Id. at 903-04.
       The court then rejected out of hand the defendant’s claim that the lack of semen in the
       victim’s mouth was fatal to establishing the corpus delicti on that charge. The court relied
       on cases in which confessions to rape were upheld despite a complete absence of any
       independent evidence of sexual penetration. The cases the court discussed sound remarkably
       like the pre-Sargent Illinois cases set forth in the majority opinion. In other words,
       confessions to rape were upheld on the basis of such things as the unclothed condition of the
       body (Jennings), or a decomposed body disposed of in such a way as to suggest a violent
       attack (People v. Robbins, 755 P.2d 355 (Cal. 1998)). Jones, 949 P.2d at 903-04. The court
       explained that it had “never interpreted the corpus delicti rule so strictly that independent
       evidence of every physical act constituting an element of an offense is necessary.” Id. at 904.
       Until Sargent, neither had this court. The result in Jones makes perfect sense. Once we know
       that the defendant sexually assaulted the victim, there is no reason to doubt his confession
       to any particular act of sexual assault. Sargent, however, would have mandated the opposite
       result in Jones.
¶ 84       In an unpublished decision, the California Court of Appeal applied the Jones result to a
       situation in which the victim was alive but denied that the specific act of oral copulation that
       the defendant confessed to had occurred. People v. Hernandez, No. H035229, 2011 WL
982971 (Cal. Ct. App. Mar. 22, 2011). In Hernandez, defendant confessed to touching the
       child’s vagina and kissing her vagina and breasts. The victim testified that defendant touched
       her vagina and kissed her breasts, but denied that he had put his mouth on her vagina. Id. at
       *1. The court, relying on Jones, Robbins, and Jennings, held that the defendant’s confession
       to that act was sufficiently corroborated. The court acknowledged that the situation was
       different because Jones, Robbins, and Jennings involved victims who were deceased rather
       than a live victim who denied that the particular act occurred. Id. at *4. The court pointed out
       that the victim did testify to other sex acts that defendant had committed against her, and
       noted that the trial judge had found it understandable that a child would be uncomfortable
       discussing sexual matters in open court. Id. The court then held the following, which I find
       entirely persuasive:
                “From what the victim did describe in court, there is no doubt that defendant
                committed a sex crime on her. The trial court was justified in using defendant’s
                confession to determine the nature of that crime. Although defendant’s words alone
                established crucial elements of the charged offense, we conclude that there was
                sufficient independent proof that a sex crime occurred for the trial court to rely on
                defendant’s statements without infringing on the protections afforded by the corpus
                delicti rule.” (Emphasis added.) Id.
¶ 85       Another state that has followed this rule is Wyoming. In Simmers v. State, 943 P.2d 1189
       (Wyo. 1997), the defendant confessed to having three minors, A.B., A.J., and S.S., perform

                                                -20-
       oral sex on him while they attended his mother’s day care. On appeal, he argued that his
       confession was not sufficiently corroborated because there was no independent corroboration
       for these acts. For instance, there was no independent evidence that A.B. had placed her
       mouth on the defendant’s penis. Here is what the Wyoming Supreme Court held:
                    “In the case at bar, Simmers admitted to having all three victims suck his penis
                while they were attending his mother’s day care. At trial AB and AJ testified to
                sexual contact between themselves and Simmers. Although AB never acknowledged
                placing her mouth on Simmers’ penis, her testimony established that sexual contact
                occurred with Simmers. That testimony sufficiently corroborated Simmers’
                confession. AJ also testified that Simmers made him, SS and another child put their
                mouths on Simmers’ penis at the babysitter’s house. The social worker testified that
                SS told her that Simmers made SS suck his penis. Taken as a whole, the evidence in
                the record established, for purposes of corroboration, the commission of the crimes
                for which Simmers was convicted.” Id. at 1199.
       In other words, the fact that sexual contact occurred between A.B. and the defendant, and the
       fact that other children testified to putting their mouths on the defendant’s penis, was
       sufficient corroboration for the defendant’s confession that he had A.B. put her mouth on his
       penis. This entirely sensible conclusion is in keeping with the rule that the corroborating
       evidence need only be circumstantial and need only tend to corroborate the confession.
¶ 86        I believe that Sargent erred in holding that defendant’s confession to fondling the
       victim’s penis was not sufficiently corroborated by the independent evidence that he placed
       his finger in the victim’s anus.1 In keeping with the law set forth above, I believe that once
       we have independent proof that sexual abuse or assault occurred, the defendant’s confession
       can be used to fill in the details. As the majority clearly explains, corroboration is sufficient
       if the evidence “tends to support the commission of a crime that is at least closely related to
       the charged offense,” and the evidence does not need to affirmatively verify the
       circumstances of the confession—it simply needs to “correspond” with the confession. Supra
       ¶ 45. Certainly that standard is met when the defendant confesses to multiple acts of sexual
       assault and one of them can be affirmatively verified. Again, the purpose of the corpus delicti
       corroboration rule is to ensure that the defendant is not confessing to a crime that never
       occurred. These concerns disappear entirely once we know that a sexual assault occurred.
       Once this is established, there is no reason to doubt the defendant’s confession. The corpus


               1
                  Here, I must state my one minor point of contention with the majority’s analysis. The
       majority states that Sargent and People v. Richmond, 341 Ill. App. 3d 39 (2003), each involved
       “vastly different types of contact.” Supra ¶ 25. In Sargent, the two types of contact were fondling
       a six-year-old boy’s penis and inserting a finger into the same six-year-old boy’s anus. Sargent, 239
       Ill. 2d at 170. In Richmond, the two types of contact alleged were that the defendant placed his penis
       in a six-year-old girl’s vagina and also placed his penis in the same six-year-old girl’s anus.
       Richmond, 341 Ill. App. 3d at 43. I do not believe that, in either case, the two types of contact were
       “vastly different.” Rather, I believe that they are the types of acts that are “so closely related” that
       “corroboration of one may suffice to corroborate the other.” (Internal quotation marks omitted.)
       Supra ¶ 26 (quoting Sargent, 239 Ill. 2d at 185).

                                                    -21-
       delicti corroboration rule was never intended to be a technicality to make the State prove its
       case twice or to allow criminal defendants to escape justice for crimes that they clearly
       committed. This state’s pre-Sargent case law establishing that corroboration evidence may
       be circumstantial and need only tend to corroborate the confession should have led Sargent
       to the same conclusion that California and Wyoming have reached. What better
       circumstantial evidence tending to corroborate the confession could there possibly be than
       that the defendant committed other acts of sexual assault or abuse against the victim?
¶ 87        I would note that the corpus delicti corroboration rule has been the subject of much
       criticism, and the trend in the law is toward abolishing it altogether. The federal courts have
       abandoned it in favor of a trustworthiness standard. See Opper v. United States, 348 U.S. 84
       (1954). Many state courts are moving in the same direction, either expressly adopting the
       trustworthiness standard or simply looking to the reliability of the confession.2 As Judge
       Posner has explained:
                “The [corpus delicti corroboration] rule is a vestige of a time when brutal methods
                were commonly used to extract confessions, sometimes to crimes that had not been
                committed, see generally Note, Proof of the Corpus Delicti Aliunde the Defendant’s
                Confession, 103 U. Pa. L. Rev. 638 (1955), though even in the bad old days
                confessions had (in principle at least) to be corroborated, see Langbein, Torture and
                the Law of Proof (1977). Never well adapted to its purpose (on which see id. at 13-
                14) of preventing the conviction of a person on the basis of an unreliable
                confession—since the crime might have occurred yet have been committed by
                someone other than the defendant—the corpus delicti rule no longer exists in the
                federal system, where the requirement is instead that there must be ‘substantial
                independent evidence which would tend to establish the trustworthiness of the
                statement.’ ” United States v. Kerley, 838 F.2d 932, 939-40 (7th Cir. 1988) (quoting
                Opper v. United States, 348 U.S. 84, 93 (1954)).
       See also 7 John H. Wigmore, Evidence § 2070, at 510 (Chadbourn rev. ed. 1978) (the rule
       is a “positive obstruction to the course of justice”); Edward W. Cleary, McCormick on
       Evidence § 145, at 370 (3d ed. 1984) (“There is increasing reason to believe that the
       corroboration requirement *** may have outlived its usefulness.”); Thomas A. Mullen, Rule
       Without Reason: Requiring Independent Proof of the Corpus Delicti as a Condition of
       Admitting an Extrajudicial Confession, 27 U.S.F. L. Rev. 385, 415 (1993) (“Literal
       compliance with the corpus delicti rule sometimes results in unsuccessful prosecutions of
       admittedly guilty people, often in circumstances that highlight the absurdity of the rule.”).


               2
                See, e.g., State v. Cook, 847 A.2d 530, 548 (N.J. 2004); State v. Mauchley, 2003 UT 10,
       ¶ 61, 67 P.3d 477; State v. Hafford, 746 A.2d 150, 172-74 (Conn. 2000); State v. Hansen, 1999 MT
253, ¶ 36, 296 Mont. 282, 989 P.2d 338; Fontenot v. State, 881 P.2d 69, 77-78 (Okla. Crim. App.
       1994); State v. Parker, 337 S.E.2d 487, 494-95 (N.C. 1985); Jacinth v. State, 593 P.2d 263, 266
       (Alaska 1979); State v. George, 257 A.2d 19, 21 (N.H. 1969); Gilder v. State, 133 S.E.2d 861, 862-
       63 (Ga. 1963); Holt v. State, 117 N.W.2d 626, 633 (Wis. 1963); State v. Yoshida, 354 P.2d 986, 990-
       91 (Haw. 1960); 7 John H. Wigmore, Evidence § 2071, at 511 (Chadbourn rev. ed. 1978) (collecting
       cases).

                                                  -22-
       I mention this not to call for the abolition of the rule, as that issue has not been raised here,3
       but rather to argue that there is no reason for this court to be expanding the rule or turning
       it into something that it was never intended to be. This is what the court did in Sargent by
       failing to appreciate that the corroborative evidence may be circumstantial and need only
       tend to corroborate the details of the confession.
¶ 88        For the same reason, I believe that Sargent also erred in holding that the defendant could
       not be convicted of multiple counts of placing his finger in the victim’s anus. The defendant
       had confessed to putting his finger in M.G.’s anus 50 to 70 times. He was charged with three
       counts of predatory criminal sexual assault based on this conduct. The appellate court
       rejected the defendant’s argument that only one count was sufficiently corroborated. The
       appellate court held that M.G.’s statement to a DCFS investigator that the defendant “puts”
       his finger in M.G.’s butt could corroborate all three counts because it implied more than one
       occurrence. Sargent, 389 Ill. App. 3d at 913-14.
¶ 89        This court reached the opposite conclusion. This court cited a grammar and composition
       handbook for the proposition that verbs do not have number, and then explained that the use
       of the present indicative verb form does not indicate how many times something occurred.
       The court acknowledged that the present indicative form may be used to indicate habitual
       action, but said that imputing such a usage to a six-year-old would be speculative because
       his understanding of the nuances of the English language may be years away.4 Sargent, 239
       Ill. 2d at 186. The problem with this position is that the court both said that the grammar
       skills of six-year-olds are not sufficiently developed to attribute precise meaning to their
       words, but then also attributed precise meaning to a six-year-old’s use of the present
       indicative verb form. Regardless, this analysis loses sight of the fact that the corroborative
       evidence need only be circumstantial and need only tend to establish that an offense
       occurred. Most parents, if their six-year-old told them that a four-year-old sibling “steals


               3
                 The State did, however, raise this argument in Sargent, but this court summarily dismissed
       it on the basis that this court had applied the rule for 150 years and that the State had offered “no
       persuasive reasons” to abandon the rule. I wish now to distance myself from that statement. Saying
       that a rule has been around for 150 years does not mean that it continues to have validity today.
       Indeed, one of the principal critiques of the corpus delicti corroboration rule is that it has outlived
       its usefulness in light of other developments related to the law of confessions, such as the
       voluntariness requirement and the fifth amendment protections set forth in Miranda. See Edward W.
       Cleary, McCormick on Evidence § 145, at 370 (3d ed. 1984). And it is certainly clear that there are
       persuasive reasons to abandon the rule, which is why the federal courts have unanimously done so
       and why leading commentators in evidence law have argued for abandonment of the rule. At some
       point, this court needs to do what other courts have done and weigh the relative merits of the corpus
       delicti corroboration rule and the trustworthiness doctrine and determine which is the better rule to
       be applying in this century.
               4
                It seems problematic that this court acknowledged that the child used the proper word to
       indicate habitual action, but then discounted his statement on the basis that the child might not have
       known he was using the word correctly. This would seem to put all juvenile statements and
       testimony in doubt.

                                                   -23-
       from the cookie jar,” would assume that this had happened more than once. I now believe
       that the appellate court was correct in holding that a reasonable inference from M.G.’s
       statement is that the conduct occurred more than one time. A reasonable inference from the
       evidence is all that is required for corroboration. Supra ¶ 45. Sargent seemed to be
       improperly requiring proof beyond a reasonable doubt from the corroborative evidence. The
       corroborative evidence established that the defendant placed his finger in M.G.’s anus, and
       I believe that defendant’s confession may properly have been used to determine how many
       times the act occurred.
¶ 90        In addition to overruling Sargent, this court should also overrule the appellate court’s
       decision in Richmond. That was the case in which the appellate court held that contact
       between the defendant’s penis and a six-year-old girl’s anus could not corroborate the
       defendant’s confession to contacting the same girl’s vagina with his penis. Richmond, 341
       Ill. App. 3d at 45-46. We cited this decision approvingly in Sargent, but I now believe that
       we should have been overruling it for the reasons given by the appellate court in Sargent:
                    “We think that Richmond employed an unduly onerous standard for the
                independent evidence corroborating the confession. The defendant confessed to a
                single encounter in which he sexually assaulted the victim both anally and vaginally,
                and the victim not only confirmed that the encounter occurred and that the defendant
                assaulted her anally, but she apparently also corroborated several other incidental
                details of his confession. This independent evidence would seem to meet the
                corroboration rule’s limited requirement that the independent evidence ‘tend’ to
                establish corpus delicti, even circumstantially. In fact, on the continuum of
                corroboration cases, this evidence probably places Richmond very close to full
                corroboration. The court in Richmond found deviation between the confession and
                the independent evidence only by very finely parsing both, but the facts of that case
                leave no reasonable doubt that the incident to which the defendant confessed did
                actually occur. The corroboration rule requires no more. Especially in cases of closely
                related crimes, such as sexual abuse or assault cases, the parsing approach used in
                Richmond would almost always lead to reversal or acquittal, unless the victim
                specifically describes each individual act in what is typically a series of related acts.
                We therefore elect not to follow Richmond and instead adhere to the analysis we laid
                out above.” Sargent, 389 Ill. App. 3d at 915-16.
       The above is a correct statement of the law, and this court should have affirmed in Sargent.
¶ 91        In sum, I would explicitly adopt the rule that California and Wyoming have and that the
       appellate court did in Sargent: when a defendant confesses to multiple acts of sexual assault
       or abuse against the same victim, all of the acts may be corroborated by independent
       evidence that a sexual assault occurred. Or, as the California appellate court explained, once
       it is clear that a sex crime occurred, the defendant’s confession can be used to fill in the
       details. Such a rule is entirely consistent with the policy behind the corpus delicti
       corroboration rule, and, as the majority opinion demonstrates, is the result demanded by this
       court’s pre-Sargent case law. Corroborative evidence need only be circumstantial and need
       only tend to establish the corpus delicti. What better circumstantial evidence can there be
       than that the defendant committed other acts of sexual assault against the victim? Sargent

                                                 -24-
established a rule that, the better the evidence the State has, the fewer convictions the State
may obtain. This is not what the corpus delicti rule was designed to do. I again acknowledge
my vote for the Sargent opinion. No one justice of the court is to blame for this mistake. It
was a unanimous mistake by the court as a whole, and this court as a whole must now
acknowledge the error and correct it. The corpus delicti rule is court made, not statutory, and
therefore it is up to this court to fix this problem. We should not pass up the opportunity to
do so today.




                                         -25-